 In the Matter ofJOHNSONS'SPRING COMPANY,INC.andANALGAD-ATEDASSOCIATION OF IRON, STEEL&TINWORKERSOF NORTHAMERICA,AFFILIATED WITH THEC.I.O.Case No. C-1618.-Decided July 8, 1940Jurisdiction:mattress springs and upholstered'furniture springs manufactur-ing industry.Settlement:stipulation providing for compliancewith the Act.Remedial Order:entered on stipulation.Mr. John C. McRee,for the Board.Mr. R. R. Kramer,of Knoxville, Tenn., andMr. J. D. Hale,ofJefferson City, Tenn., for the respondent.Mr. 0. S. Baxter,of Chattanooga, Tenn., for the Union.Miss Marcia Hertomark,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint, dated May 2, 1940, against Johnsons'Spring Company, Inc.," Jefferson City, Tennessee, herein called therespondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce Within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and notices of hearing were duly served upon therespondent and the Union.Concerning the -unfair labor practices, the complaint alleged, insubstance, (1) that the respondent had, at various times since No-vember 15, 1939, committed, authorized, instigated, and acquiesced inthe following acts and conduct: (a) assembling employees during"Incorrectly designated in the complaint as Johnson Spring Company, Inc.25 N. L.R. B., No. 24.228 JOHNSONS' SPRING COMPANY229working hours and advising them that a union was not wanted ornecessary and that the C. I. O. would not be tolerated in JeffersonCity; (b) advising its employees to withdraw from the Union or torefuse to become affiliated with it; (c) ordering O. S. Baxter, theUnion's rerresentative, to leave town and otherwise assailing him andthe Union; (d) aiding and abetting the abduction, beating, threatsof drowning and/or killing, other physical violence, and the unlawfuldetention of and the unwarranted search and seizure of personalproperty committed against the person of O. S. Baxter; (e) circu-lating a petition designed to persuade its employees to withdraw fromor refuse to become members of the Union; and (2) that the re-spondent, on or about November 27, 1939, discharged and/or laid offWalter F. Marks and Lloyd Lee Walker and refused to reemploythem for the reason that they joined and assisted the Union andengaged in concerted activities with other employees for the pur-poses of collective bargaining and other mutual aid and protection.On May 15, 1940, the respondent filed an answer, denying thecommission of the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held on June 6, 7, and 10, 1940,atKnoxville, Tennessee, before Henry J. Kent, the Trial Examinerduly designated by the Board.The respondent, the Union, and theBoard were represented by counsel and participated in the hearing.On June 10, 1940, the respondent, the Union, and counsel for theBoard entered into a stipulation in settlement of the case.This sitipu-lation provides as follows :Charges and amended charges having been filed with CharlesN.Feidelson,RegionalDirector,NationalLabor RelationsBoard, Tenth Region, complaint was issued and served on allparties wherein and whereby it was alleged that the respondentengaged in unfair labor practices in violation of Section 8, sub-sections (1) and (3) of the National Labor Relations Act (49Stat. 449) pursuant to notice a hearing was held at Knoxville,Tennessee on June 6. 7 and 10, 1940, before Henry J. Kent, dulyauthorized to act as Trial Examiner.It being the intention of the parties to dispose of the matterswhich have arisen, it is hereby stipulated and agreed by andamong Johnson's' Spring Company, Inc. (hereinafter called therespondent) by its attorneys, R. R. Kramer and J. D. Hale;theAmalgamated Association of Iron, Steel & Tin Workersof North America, (hereinafter called the union) by its repre-sentative,O. S. Baxter;' and by John, C. McRee, attorney forthe National Labor Relations Board, as follows :283016-42-vol 25--16 230IJohnsons' Spring Company, Inc., is ' a corporation organizedand existing under the laws of the State of Tennessee, havingitsprincipal office and place of business in Jefferson City, inthe County of Jefferson, State of Tennessee. It is engaged inthe manufacture, sale and distribution of mattress springs andupholstered furniture springs.The principal raw materialsused by respondent are wire, hoop steel, burlap,, sisal paddingand lumber.The approximate value of the raw materials usedduring the year 1939 is One Hundred and Twenty-five ThousandDollars ($125,000), 90 per cent of which was obtained fromstates other than the State of Tennessee.During the same yearthe plant's products were valued at approximately Two Hundredand Twenty-five Thousand Dollars ($225,000), of which about45 per cent was sold and shipped to states other than the Stateof Tennessee.The average number of employees in respondent's'plant was one hundred and five (105).Respondent admits forthe purpose of this proceeding that it is engaged in interstateRcommerce within the meaning of Section 2, sub-sections (6) and(7) of said National Labor Relations Act.IIThe respondent, Johnsons' Spring Company, Inc., waives allfurther and other procedure provided by the National LaborRelations Act, or the Rules and Regulations of the NationalLabor Relations Board, including the making of findings offact and conclusions of law.IIIRespondent agrees to make whole Walter F. Marks and LloydLee Walker by paying to them Two Hundred Eighty-one and40/100 Dollars ($281.40) and Two Hundred Fifty-six and 20/100Dollars ($256.20), respectively.It is understood and agreedthat the payment of these sums is in full satisfaction of any and',all claims that saidWalter F. Marks and Lloyd Lee Walkermay have because of any matter set forth in the complaint inthis proceeding.-DECISIONS OF NATIONAL LABOR RELATIONS BOARDIVOn the basis of the facts stipulated in paragraph I above,-the pleadings heretofore filed, this stipulation, and by agree;,rnent of the parties hereto. the National Labor Relations Board JOHNSONS' SPRING COMPANY231may enter its order in the following form in the above entitledcase:ORDERThe National Labor ]Relations Board hereby orders thatJohnsons' Spring Company, Inc., its officers, agents, successorsand assigns, shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Associationof Iron, Steel & Tin Workers of North America, affiliated withthe C. I. 0. or any other labor organization of its employees bylaying off, discharging, refusing to reinstate or in any othermanner discriminating in regard to the hire or tenure of em-ployment of its employees because of membership or activityin connection with any such labor organization;(b) In any manner interfering with, restraining or coercingits employees in the exert-.se of the rights of its employees toself-organization, to form, join or assist labor organizations tobargain collectively through representatives ,of their own choos-ing and toengage in concertedactivities for the purpose ofcollective bargaining, or other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action :(a)Make whole Walter F. Marks and Lloyd Lee Walker forthe loss ofpay they havesufferedby being discharged by pay-ment to them-of the sum of Two Hundred Eighty-one and 40/100($281.40)Dollars and Two Hundred Fifty-six and 20/100($256.20)Dollars, respectively;(b)Post immediately in conspicuous places at its plant, andmaintain for a period of at least sixty(60) consecutive daysfrom the date of posting,notices to its employees stating :(1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a)and (b) of this order;(2) that the respondent will take theaffirmative action,set forth in paragraphs 2 (a) and (b) ofthis order ;(c)Notify the Regional Director of the Tenth Region inwriting within ten (10) days from the date of this order ofthe steps respondent has taken to comply herewith.VThe respondent hereby consents to the entryby the UnitedStates CircuitCourt of Appealsfor the appropriate circuit. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon application of the Board of a consent decree enforcing anorder of the Board in the form hereinabove 2 set forth, andhereby waives further notice of the application for such decree.VIIt is understood and agreed that this stipulation embodiesthe entire agreement between the parties and there is no verbalagreement of any kind which varies, alters or adds to thisstipulation.VIIIt is understood and agreed further that this stipulation issubject to the approval of the National Labor Relations Boardand shall become effective immediately upon receipt of notice.'ranting such approval.On June 17, 1940, the Board issued its order approving the abovestipulation,making it a part of the record in the case, and trans-ferring the proceeding to the Board for the purpose of entry of adecision and order by the Board pursuant to the provisions of thestipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJohnsons' Spring Company, Inc., a Tennessee corporation with itsprincipal office and place of business in Jefferson City, Tennessee, isengaged in the manufacture, sale, and distribution of mattress springsand upholstered furniture springs.The principal raw materialsused by the respondent are wire, hoop steel, burlap, sisal padding,and lmber. The value of the raw materials used during 1939 wasapproximately $125,000, 90 per cent of which was obtained fromStates other than Tennessee.During the same year the respondentsold products valued at approximately $225,000.About 45 per centof such products were sold and shipped to States other than theState of Tennessee.The respondent employs an average of 105persons.The respondent admits that it is engaged in interstate commercewithin,the meaning of the Act.2 The word "hereinafter"was used in the stipulationItwas corrected by consent ofall parties. JOHNSONS' SPRING COMPANY233We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERThe National Labor Relations Board hereby orders that Johnsons'Spring Company, Inc., its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Association ofIron, Steel & Tin Workers of North America, affiliated with theC. I. O. or any other labor organization of its employees by layingoff, discharging, refusing to reinstate, or in any other manner dis-criminating in regard to the hire or tenure of employment of itsemployees because of membership or activity in connection with anysuch labor organization;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the rights of its employees to self-organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action :(a)Make whole Walter F. Marks and Lloyd Lee Walker for theloss of pay they have suffered by being discharged by payment tothem of the sum of $281.40 and $256.20, respectively;(b) Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to ceaseand desist in paragraphs 1 (a) and (b) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs2 (a) and (b) of this Order;(c)Notify the Regional Director of the Tenth Region in writingwithin ten (10) days from the date of this Order of the stepsrespondent has taken to comply herewith.MR. WILLIAM M. LEISERSON took no part in theconsiderationofthe above Decision and Order.